ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-389, concluding that as a matter of reciprocal
*223discipline pursuant to Rule l:20-14(a)(4)(E), MICHAEL Z. MAN-DALE of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 2006, should be suspended from the practice of law for a period of, one year based on discipline imposed in the Commonwealth of Pennsylvania for respondent’s unethical conduct in multiple client matters that in New Jersey constitutes violations of RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to communicate with the client), RPC 1.4(c)(failure to explain a matter to the extent necessary to permit client to make informed decisions regarding the representation) RPC 1.5(b(fail-ure to communicate in writing the basis or rate of the fee), RPC 1.15(a)(comingling), RPC 1.15(b)(failure to promptly disburse funds to client or third party), RPC 1.15(c)(failure to safeguard disputed funds), RPC 1.16(d)(failure to protect the client’s interests on termination of the representation), RPC 5.5(a)(unautho-rized practice of law), RPC 7.1(a) (false or misleading communications about the lawyer or the lawyer’s services), RPC 7.5(a)(use of a firm name, letterhead, or other professional designation that violates RPC 7.1), RPC 8.4(a)(knowingly violating the RPCs), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduct prejudicial to the administration of justice), and Rule 1:20-20 (failure to comply with rule governing the activities of suspended or disbarred attorneys); and good cause appearing;
It is ORDERED that MICHAEL Z. MANDALE is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *224proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.